Case 3:17-cV-00295-.]LS-BLI\/| Document 22 Filed 10/03/18 Page|D.385 Pagelotl

United States District Court

SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

VERACITY WIRELESS, INC Pl . . Civil NO. 3:17-cV-l)0295
alntlff, ____
V- PRO HAC VICE APPLICATION
VIRTUAL FLEET MANAGEMENT, Defendant_ Virtual Fleet Management, LLC
Party Represented
L William B. Chadwick hereby petition the above entitled court to permit me

 

(Applicam)
to appear and participate in this case and in support of petition state:
My firm name: Pia Anderson Moss Hoyt
Street address: 136 East South Temple, 19th Floor
City, State, ZIP: Salt Lake City, UT 84111
Phone number: 801-350-9000

 

 

Ernail: WChadWick@pamhlaw.com
That on 0ct 17, 2017 l Was admitted to practice before U_S_ District Court-Utah
(Date) (Name of Court)

and am currently in good standing and eligible to practice in said court,
that 1 arn not currently suspended or disbarred in any other court, and
that l ll have) E| have not) concurrently or Within the year preceding this application made
any pro hac vice application to this court.
(`lf previous application made, complete the following)
Title of case
Case Nurnber Date of Application
Application: I:| Granted m Denied

l declare under penalty of perjury that the foregoing is true and correct § §

(Signature of Applicant}
DESIGNATION ()F L()CAL COUNSEL

1 hereby designate the below named as associate local counsel.

 

 

 

 

John P. Mertens 801-350-9000

(Narne) (Telephone)

Pia Anderson Moss Hoyt

(Firm)

136 E. South Ternple, 19th Floor, Salt Lake City, Utah 84111

 

   

 

(srrea) (Ciry) (zip code)
(Signature of Applica\j”t‘)==‘>”/
l hereby consent to the above designation `r'“~\\___ a

 

{Signature of Designee Attorney)

